Citation Nr: 0613604	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an effective date earlier than November 30, 
1999, for the assignment of a 100 percent rating for diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1987 to November 
1994.  This claim comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision, and was remanded 
in July 2003.  


FINDINGS OF FACT

1.  On November 12, 1999, the Board denied a rating in excess 
of 60 percent for diabetes mellitus, in effect as of the day 
after discharge.    

2.  In February 2000, the veteran filed an informal claim for 
a higher rating for diabetes; in April 2001, the RO assigned 
a 100 percent rating for this disability, effective November 
30, 1999.

3.  Entitlement to a total rating for diabetes mellitus is 
not shown before November 30, 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 
1999, for the assignment of a 100 percent rating for diabetes 
mellitus, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Service connection for the veteran's diabetes mellitus has 
been in effect since November 3, 1994, the day after 
discharge.  See December 1994 rating decision; 38 U.S.C.A. 
§ 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) (Where an 
original claim of entitlement to service connection is filed 
within one year after discharge, the effective date could be 
the day after discharge.).  A 60 percent rating also has been 
in effect since then.  In April 2001, the RO assigned a 100 
percent rating effective November 30, 1999, based on its 
conclusion that rating criteria supporting a total rating 
were met as of that date (as evidenced in VA clinical 
records).  

The veteran has contended that a total rating should be 
effective commencing in 1994.  He does not specify the exact 
date, but given that service connection for diabetes has been 
in effect since November 3, 1994 - and service connection 
cannot be made effective before then and no percentage rating 
can pre-date the effective date of service connection - he 
presumably contends that the total rating, too, should be 
effective November 3, 1994.  The RO appears to have so 
construed the veteran's contention, as evidenced by its 
characterization of the issue on appeal in the Statement of 
the Case, which the veteran has not contended is inaccurate.  
Elsewhere (see, e.g., statement received in May 2002), 
however, he has asserted that the total rating should be 
effective beginning in January 1997.    

In general, unless expressly provided otherwise, the 
effective date of an award is "fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original claim or a claim for increase, will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

An effective date for a total rating for diabetes earlier 
than November 30, 1999 is not warranted.  On November 12, 
1999, the Board confirmed the RO's prior denial of a rating 
higher than 60 percent for diabetes.  In general, a Board 
decision is final as of the date stamped on the face of the 
decision.  38 C.F.R. §§ 20.1100, 20.1104.  No further 
appellate review or request for reconsideration was initiated 
thereon.  

In February and March of 2000, the veteran filed statements 
discussing (in part) diabetes.  In June 2000, VA received a 
copy of his April 2000 letter to the President discussing (in 
part) diabetes.  Such correspondence could reasonably be 
construed as an informal claim seeking a higher, or total, 
rating for diabetes.  The RO assigned a total rating 
effective November 30, 1999, which it found was the date on 
which rating criteria for a total rating were met.  That 
decision is consistent with an exception to the general rule 
on effective dates discussed above.  Under 38 C.F.R. 
§ 3.400(o)(1)), where a claim for increased disability 
compensation is received within one year from the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, the effective date could 
be that "factually ascertainable" date.  Otherwise, the 
effective date is the date of receipt of the claim.  Here, 
within one year after diabetes treatment in November 30, 1999 
(that is, in February-June 2000), the veteran filed a claim 
for increased rating.  Additionally, a report of a medical 
examination or hospitalization could be deemed an informal 
claim of entitlement to increased rating.  38 C.F.R. § 3.157.  
With respect to VA hospitalization or examination, the date 
of admission or examination would be deemed the claim filing 
date.           

That said, one question is whether, between November 12, 1999 
- when the Board denied a rating higher than 60 percent - and 
November 30, 1999 - when a total rating was assigned - the 
veteran either filed an increased rating claim or otherwise 
demonstrated the criteria for a 100 percent rating.  There is 
no evidence of any communication from the veteran or a 
representative received between those dates that could be 
construed as an increased rating claim.

As for when the total rating criteria were met, no clinical 
evidence dated earlier than in November 30, 1999 evidences 
exacerbated diabetes symptoms that could be the basis for a 
100 percent rating before then.  In other words, the Board 
has considered all evidence pre-dating November 30, 1999 
concerning diabetes even though the Board denied a rating 
higher than 60 percent on November 12, 1999, and it finds no 
factual bases to assign an earlier effective date.

The veteran has argued, and the Board agrees, that diabetes 
criteria pertinent to this analysis include those in effect 
before a 1996 revision of Diagnostic Code 7913.  Pre-amended 
criteria assigned a 100 percent rating with evidence of 
pronounced diabetes mellitus that is uncontrolled, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  Definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations were to 
be separated rated under applicable Diagnostic Codes.  
Revised diabetes criteria assign a 100 percent rating with 
evidence that more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) is 
warranted, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separated evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1996), (2005).

Yet clinical records dated before November 30, 1999, do not 
document diabetic manifestations consistent with criteria for 
a 100 percent rating (old or new).  With respect to 
ketoacidosis and hypoglycemia, while the veteran has long 
been dependent on regular insulin injections, the evidence as 
a whole indicates that, when he complied with instructions on 
diabetes management, his diabetes was not "uncontrolled" or 
uncontrollable.  For instance, as reflected in a July 1994 
Medical Evaluation Board report, when the veteran did not eat 
meals in a timely manner and missed insulin injections, he 
experienced hypoglycemic episodes.  Similarly, a February 
1998 VA medical report shows that the veteran was 
hospitalized, albeit briefly (two days), when he failed to 
take insulin (the clinician noted: "Questionable compliance 
with his insulin") or eat meals timely.         

As of mid-1994, when the veteran was before the Medical 
Evaluation Board for evaluation of diabetes, he weighed 184 
pounds.  In December 1994, he weighed 186 pounds; in October 
1997, he weighed 173 pounds.  Even as of October 2000, he 
weighed 187 pounds.  See VA examination reports.  Such 
evidence does show what appear to be mild weight fluctuation, 
but not, in the Board's view, a pattern of progressive weight 
loss over time.

Between discharge and November 30, 1999, the veteran was not 
hospitalized multiple times due to exacerbated or 
uncontrolled diabetic manifestations.  As discussed earlier, 
he was briefly hospitalized in early 1998 apparently due to 
symptoms attributed to noncompliance with diabetes management 
instructions.  He was not hospitalized three times within a 
one-year period between discharge and November 30, 1999.  
Also, while he himself had to comply with diabetes management 
instructions on a daily basis (use of insulin; eating meals 
timely to avoid hypoglycemic episodes; checking blood sugar 
levels regularly), he had not been ordered to visit a 
diabetic care provider every week.  Between discharge from 
service and November 1999, the veteran was hospitalized at VA 
facilities multiple times.  However, the hospitalization 
records overwhelmingly concern treatment for a psychiatric 
abnormality.  They do reflect clinical findings related to 
diabetes, but such findings appear to have been made 
coincident to a complete review of history and medical 
evaluation as a matter of course upon hospitalization.  In 
any case, they do not indicate the veteran had been admitted 
because of exacerbated diabetic symptomatology like 
hypoglycemic episodes or ketoacidosis.       

There is evidence of reportedly decreased sensation in the 
hands and feet.  Nonetheless, even as of October 2000, 
strength was "5/5" while coordination and gait appeared 
normal.  See October 2000 VA examination report.  (Some 
symptoms like numbness apparently could be associated with 
reported carpal tunnel syndrome, not diabetes.  See October 
2000 examination report.  Carpal tunnel syndrome was 
diagnosed following nerve conduction studies.  See October 
1997 VA "general medical examination" report and February 
1998 hospitalization report.)  Also, even as of October 2000, 
when the veteran was examined specifically for visual 
impairment associated with diabetes, a clinician concluded 
that he had myopia and astigmatism in the left eye, not 
diabetic retinopathy.  Clinical evidence dated before 
November 30, 1999 does not document other complications like 
arteriosclerotic focalizations clinically associated with 
diabetes.         
 
Complaints of weakness are documented before November 30, 
1999.  However, clinical evidence does not show he was 
determined so weak that his physical activity had to be 
restricted.  On the contrary, upon discharge from 
hospitalization in February 1998, the clinician explicitly 
put no restriction on physical activity.  Even after November 
1999, the veteran was engaged in a physical fitness program 
including conditioning and strengthening exercises.  While 
his kinesiotherapy treatment was reportedly a part of a 
diabetes management program, the fact that he was physically 
able to engage in exercises, including those requiring 
substantial weight-lifting, tend to disfavor a conclusion 
that he was rendered so weak and could not engage in physical 
activity due to severe, uncontrolled diabetes.  See, e.g., 
2000-01 Memphis VA clinical records.  

Clinical records dated between 1997 and 1999 do show the 
veteran was advised to adhere to a 2500-2800 calorie/daily 
diet.  A diet could be deemed "restricted" at least in 
terms of recommended calorie intake (or even as to 
instruction on when or how often meals should be eaten and 
such instructions could be some indication as to significance 
of diabetes and need of vigilant management thereof).  
Nevertheless, based on totality of the evidence, and in 
particular negative evidence in terms of other manifestations 
disfavoring a 100 percent rating before November 30, 1999 as 
previously discussed, the Board is not inclined to conclude 
that dietary restrictions are sufficient evidence of total 
disability before November 30, 1999.  As discussed earlier, 
various clinical records dated between the mid- to late 1990s 
document occasional lapses in consistent, regular compliance 
with diabetes management instructions, including eating meals 
as instructed.  The diabetes was shown to be controlled and 
controllable, when the veteran adhered consistently to 
clinician instructions.       

Based on the foregoing, entitlement to an effective date 
earlier than November 30, 1999, for a total disability rating 
for diabetes mellitus, is not shown.    

II.  Duties to Notify and Assist

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a February 2004 letter, VA clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  He has never been explicitly asked (in a letter) to 
provide "any evidence in [his] possession that pertains" to 
his claim.  However he has effectively been notified of the 
need to provide such evidence.  The February 2004 letter 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the RO.  The veteran was advised 
about the "any evidence in the claimant's possession" 
language at his March 2003 Board hearing.  An April 2005 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1).  Under these circumstances 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 

There is no prejudicial error due to timing or content of the 
notice because, even after the issuance of the supplemental 
statement of the case, before which time the veteran was 
provided full notice, he and his representative responded 
with additional argument, but did not supply new evidence.  
Neither claimed that VA failed to fulfill its duty-to-notify 
requirements, or that pertinent evidence was missing and that 
the veteran would supply it or that he needed VA assistance 
to obtain it.  On the contrary, in June 2005, the veteran 
stated he desired immediate appellate review. 

The record includes VA clinical records from various medical 
facilities, service medical and personnel records, Social 
Security Administration records, evidence of prior claims and 
adjudication history, and lay statements and hearing 
testimony.  The Board's 2003 remand directives were 
completed.  The veteran has not reported existence of 
additional, missing evidence despite notice that he could do 
so.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  



ORDER

An effective date earlier than November 30, 1999, for the 
assignment of a 100 percent rating for diabetes mellitus, is 
denied.  



____________________________________________
DAVID A. SAADAT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


